
	
		II
		110th CONGRESS
		1st Session
		S. 552
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 12, 2007
			Ms. Murkowski (for
			 herself and Mr. Stevens) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for the tax treatment of income
		  received in connection with the litigation concerning the Exxon Valdez oil
		  spill and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Exxon Valdez Oil Spill Tax Treatment
			 Act.
		2.Tax treatment of income received in
			 connection with the Exxon Valdez litigation
			(a)Income averaging of amounts received from
			 the Exxon Valdez litigation
				(1)In generalAt the election of a qualified taxpayer who
			 receives qualified settlement income during a taxable year, the tax imposed by
			 chapter 1 of the Internal Revenue Code of 1986 for such taxable year shall be
			 equal to the sum of—
					(A)the tax which would be imposed under such
			 chapter if—
						(i)no amount of elected qualified settlement
			 income were included in gross income for such year, and
						(ii)no deduction were allowed for such year for
			 expenses (otherwise allowable as a deduction to the taxpayer for such year)
			 attributable to such elected qualified settlement income, plus
						(B)the increase in tax under such chapter
			 which would result if taxable income for each of the years in the applicable
			 period were increased by an amount equal to the applicable fraction of the
			 elected qualified settlement income reduced by any expenses (otherwise
			 allowable as a deduction to the taxpayer) attributable to such elected
			 qualified settlement income.
					Any adjustment under this section for
			 any taxable year shall be taken into account in applying this section for any
			 subsequent taxable year.(2)Coordination with farm income
			 averagingIf a qualified
			 taxpayer makes an election with respect to any qualified settlement income
			 under paragraph (1) for any taxable year, such taxpayer may not elect to treat
			 such amount as elected farm income under section 1301 of the Internal Revenue
			 Code of 1986.
				(3)DefinitionsFor purposes of this subsection—
					(A)Applicable periodThe term applicable period
			 means the period beginning on January 1, 1994, and ending on December 31 of the
			 year in which the elected qualified settlement income is received.
					(B)Applicable fractionThe term applicable fraction
			 means the fraction the numerator of which is one and the denominator of which
			 is the number of years in the applicable period.
					(C)Elected qualified settlement
			 incomeThe term elected
			 qualified settlement income means so much of the taxable income for the
			 taxable year which is—
						(i)qualified settlement income, and
						(ii)specified under the election under
			 paragraph (1).
						(b)Contributions of amounts received to
			 retirement accounts
				(1)In generalAny qualified taxpayer who receives
			 qualified settlement income during the taxable year may, at any time before the
			 end of the taxable year in which such income was received, make one or more
			 contributions to an eligible retirement plan of which such qualified taxpayer
			 is a beneficiary in an aggregate amount not to exceed the amount of qualified
			 settlement income received during such year.
				(2)Time when contributions deemed
			 madeFor purposes of
			 paragraph (1), a qualified taxpayer shall be deemed to have made a contribution
			 to an eligible retirement plan on the last day of the taxable year in which
			 such income is received if the contribution is made on account of such taxable
			 year and is made not later than the time prescribed by law for filing the
			 return for such taxable year (not including extensions thereof).
				(3)Treatment of contributions to eligible
			 retirement plansFor purposes
			 of the Internal Revenue Code of 1986, if a contribution is made pursuant to
			 paragraph (1) with respect to qualified settlement income, then—
					(A)except as provided in paragraph (4)—
						(i)to the extent of such contribution, the
			 qualified settlement income shall not be included in taxable income, and
						(ii)for purposes of section 72 of such Code,
			 such contribution shall not be considered to be investment in the contract,
			 and
						(B)the qualified taxpayer shall, to the extent
			 of the amount of the contribution, be treated—
						(i)as having received the qualified settlement
			 income—
							(I)in the case of a contribution to an
			 individual retirement plan (as defined under section 7701(a)(37) of such Code),
			 in a distribution described in section 408(d)(3) of such Code, and
							(II)in the case of any other eligible
			 retirement plan, in an eligible rollover distribution (as defined under section
			 402(f)(2) of such Code), and
							(ii)as having transferred the amount to the
			 eligible retirement plan in a direct trustee to trustee transfer within 60 days
			 of the distribution.
						(4)Special rule for Roth IRAs and Roth
			 401(k)sFor purposes of the Internal Revenue Code
			 of 1986, if a contribution is made pursuant to paragraph (1) with respect to
			 qualified settlement income to a Roth IRA (as defined under section 408A(b) of
			 such Code) or as a designated Roth contribution to an applicable retirement
			 plan (within the meaning of section 402A of such Code), then—
					(A)the qualified settlement income shall be
			 includible in taxable income, and
					(B)for purposes of section 72 of such Code,
			 such contribution shall be considered to be investment in the contract.
					(5)Eligible retirement planFor purpose of this subsection, the term
			 eligible retirement plan has the meaning given such term under
			 section 402(c)(8)(B) of the Internal Revenue Code of 1986.
				(c)Qualified settlement income not included in
			 SECAFor purposes of chapter
			 2 of the Internal Revenue Code of 1986 and section 211 of the Social Security
			 Act, no portion of qualified settlement income received by a qualified taxpayer
			 shall be treated as self-employment income.
			(d)Qualified taxpayerFor purposes of this section, the term
			 qualified taxpayer means—
				(1)any plaintiff in the civil action In re
			 Exxon Valdez, No. 89–095–CV (HRH) (Consolidated) (D. Alaska); or
				(2)any beneficiary of the estate of such a
			 plaintiff who—
					(A)acquired the right to receive qualified
			 settlement income from that plaintiff; and
					(B)was the spouse or an immediate relative of
			 that plaintiff.
					(e)Qualified settlement incomeFor purposes of this section, the term
			 qualified settlement income means income received (whether as lump
			 sums or periodic payments) in connection with the civil action In re Exxon
			 Valdez, No. 89–095–CV (HRH) (Consolidated) (D. Alaska), including interest
			 (whether pre- or post judgment and whether related to a settlement or
			 judgment).
			
